Citation Nr: 1704117	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  11-11 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Douglas I. Friedman, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1965 to July 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction resides with the RO in Montgomery, Alabama.

During the course of the appeal, the Veteran changed his representation from The American Legion to a private attorney, Douglas I. Friedman.  After an appeal is certified to the Board, requests to change representation are subject to the restrictions set forth in 38 C.F.R. § 20.1304 (2016), which allow a change in representation only within 90 days of certification to the Board or if the claimant can show good cause for changing representation.  Here, the Veteran submitted a new VA Form 21-22 in March 2016, designating Attorney Friedman as his new representative.  As this designation was within 90 days of the March 2016 letter notifying the Veteran that his appeal was being certified to the Board, the change in representation is valid without the need to show cause.

Further, the Board notes that in his April 2011 substantive appeal (VA Form 9), the Veteran indicated that he did not want a hearing before the Board.  In a March 2016 VA Form 9, submitted by the Veteran's newly appointed representative, it was noted that the Veteran wanted a hearing at his local VA office (Travel Board). Nonetheless, the Board grants the Veteran's claim below, even in the absence of a hearing.  Given the favorable outcome adjudicated herein, no conceivable prejudice to the Veteran could result from this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.



FINDING OF FACT

Resolving all doubt in the Veteran's favor, his service-connected PTSD disability, when evaluated in association with educational attainment and occupational experience, precludes all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claim for entitlement to a TDIU has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Laws and Analysis for a TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more)).  38 C.F.R. § 4.16 (a). 

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

In the present case, the Veteran is service connected for the following disabilities: 
(1) posttraumatic stress disorder (PTSD), rated as 70 percent disabling; 
(2) diabetes mellitus, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and residuals of malaria, rated as noncompensable.  The Veteran's combined disability rating of 80 percent meets the rating percentage standards for a TDIU under 38 C.F.R. § 4.16 (a).
On the question of unemployability, a review of the evidence of record reflects that the Veteran last worked in April 2008 as a car salesman.  See VA Form 21-8940 dated in September 2008.  In a July 2008 VA Form 21-8940, the Veteran indicated that he completed a college education.  He also noted that he was terminated from his last job for being unproductive, lack of sales production, and overall poor job performance.  

VA treatment records include a May 2008 Mental Health note.  During the interview portion of the session, the Veteran reported that he was fired from his job as a car salesman the previous month.  It was noted that the Veteran talked at length about the difficulty he had in maintaining employment as a result of anger issues.    

The evidence also includes a January 2009 VA PTSD.  During the evaluation, the Veteran indicated that he had lost his job because of disengagement from work.  He also had difficulty as a result of his anger with co-workers.  The examiner noted that the Veteran worked in automotive sales and reported a total loss of interest and motivation.  The examiner further noted that observations during the examination showed that the Veteran would not function effectively in a setting that required affable interactions with the public.  Specifically, the Veteran exhibited visible physical tension and psychomotor agitation that would be disconcerting to most people.  The examiner stated that "it was likely that the sequelae of PTSD contributed to the drop in his sales production."  Further, the examiner specifically stated that "It is highly unlikely that he could function in any sales positions." 

During a May 2009 VA PTSD examination, the Veteran reported that he was unemployable due to his PTSD disability.  The examiner noted that the Veteran had last worked in sales in 2008 and had been laid off due to business problems.  The examiner indicated that the Veteran was capable of physical or sedentary work.  

The evidence also includes a January 2016 VA audiological examination.  The examiner indicated that the Veteran's tinnitus did not impact his ordinary conditions of daily life, to include the ability to work.  

The Veteran was afforded a VA PTSD examination in February 2016.  During the evaluation, it was noted that the Veteran had worked from 2011 to 2014 as a sales associated at Lowes.  There was no indication that this work was full-time.  The Veteran stated that he had quit his job as he was having trouble dealing with people.  He also noted that he had a few complaints about him and had discussions with his supervisors about his irritability.  Further, the Veteran stated that he was never able to maintain a job for an extended period of time.  Regarding employability, the examiner stated that the Veteran had problems maintaining work for an extended period of time.  He had trouble interacting with people and would get bored.  The examiner further stated that, if employed in either physical or sedentary work, the Veteran may have the following occupation difficulties due to PTSD: (1) problems interacting effectively with supervisors, co-works, and customers due to irritability, anger, and a strong tendency to isolate himself; (2) problems working in close quarters or in positions that required significant interaction with the general public; (3) problems working in positions with high emotional, cognitive, or social demands; and (4) problems with anxiety and hypervigilance in workplaces that involved a lot of people or a significant amount of noise.   

The Veteran's diabetes and residuals associated with malaria have not been found to impact his ability to work.  See VA examination reports dated February 2016. 

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD disability prevents him from obtaining or retaining substantially gainful employment.  Specifically, as noted by the February 2016 VA examiner, the Veteran, if employed in either physical or sedentary work, would be unable to maintain employment as a result of his PTSD symptoms, which have been noted to include irritability, anger, isolation, hypervigilance, difficulty interacting with the public, and working in positions with high emotional, cognitive, or social demands. 

Taking in consideration both the lay and medical evidence of record, to include consideration of the Veteran's employment history and his educational attainment, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD disability is of sufficient severity to preclude him from obtaining or retaining gainful employment.  Accordingly, the Board finds that a TDIU is warranted.

The Board has also considered whether the Veteran is entitled to special monthly compensation (SMC) based on his need for aid and attendance.  However, SMC is warranted if a veteran has a service-connected disability rated as total and has additional service-connected disabilities independently rated as 60 percent or more, or by reason of such service-connected disabilities is permanently housebound.  
38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350(i).  

In the present case, while the Veteran does have a service-connected disability rated at 100 percent (PTSD), he does not have additional service-connected disabilities rated at 60 percent or more (as his only other service-connected disability, diabetes and tinnitus, are rated a combined 30 percent).  Accordingly, the Board finds that SMC is not warranted based upon a 100 percent plus a 60 percent or higher rating for a disability independent of his PTSD under 38 U.S.C.A. § 1114 (s).


ORDER

A TDIU is granted, subject to the laws and regulations governing monetary benefits. 


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


